DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Response to Amendment
The amendment filed on 07/22/2022 has been entered. As directed by the amendment: claims 1, 13 and 17 are amended. Claims 1 – 22 are currently pending. Applicant’s Arguments/Remarks are fully considered (see “Response to Arguments” section) and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 3, 7 – 13 and 16 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck (US 2016/0346875 A1), herein after called Bruck, in view of Yuan et al. (US 2012/0285932 A1), herein after called Yuan, in further view of Matsuoka et al. (US 2018/0221989 A1, priority date 08/05/2015) and herein after called Matsuoka.
Regarding claim 1, Bruck discloses  a laser processing head (a tubular laser waveguide and a coaxial filler wire, (20A,  FIG.1)), comprising: a power source configured to generate a current to flow through an electrode wire arranged along a central axis extending through the laser processing head to heat a portion of the electrode wire (electrically pre-heating the filler wire fed coaxially through a central axis 38 into the laser energy conducting element, (0027, FIG.1)); a laser source configured to generate one or more laser beams having lasing power sufficient to at least partially melt the electrode wire (laser emitter 40 configured to generate distally emitted laser beams 33 having the power to melt feed wire 36 to form melt pool 54, (0017, FIG.1)); and a coaxial laser head configured to focus the one or more laser beams from one or more lenses offset from the central axis at one or more focal points on a workpiece to at least partially melt the electrode wire (a coaxial distal end 27 of the laser waveguide comprising lens 34 configured to focus laser beams 33 offset from central axis 38 at the tip of the feed wire 36 on substrate 52 to form melt pol 54, (0017, FIG.1)), (the distally emitted laser beams 33 move with the tip of the feed wire as the feed wire 36 is fed through the waveguide along a central axis 38 and traverses over the substrate, (0016, 0017 and FIG.1), the central axis 38 is colinear with the feed wire 36, see FIG.1).

    PNG
    media_image1.png
    608
    652
    media_image1.png
    Greyscale


 	Further, Bruck teaches the feed wire 36 extends along a central axis 38 through the center of the laser waveguide (0017, FIG.1) and pre-heating the centrally extending feed wire electrically as it is fed into the laser energy conducting elements, (0027, FIG.1), this implicitly teaches: a first and second contact points must be connected to the pre-heating electrical power source along the central axis of the feed wire extending through the center of the laser processing head or laser waveguide.
Bruck does not explicitly show the first contact point or the second contact point connected to the power source is arranged along a central axis extending through the laser processing head.
However, it is common in the art of welding, as evidenced by Yuan here, wherein the welding wire w is extending along a central axis (FIG.2) to have first tip and the second tip arranged axially to the same axis (abstract, (0042) and shown in FIG.2) to supply electric current to the welding wire from the power source.

    PNG
    media_image2.png
    775
    894
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to arrange the first and a second contact points connected to the pre-heating electrical power source of Bruck to be arranged along the central axis of the feed wire extending through the center of the laser waveguide.
Bruck still does not explicitly teach the one or more laser beams are configured to rotate about the central axis.
However, Matsuoka that teaches a laser welding method (001), also teaches rotating laser beam 7 in a circular or helical pattern about a central axis 70 in the welding direction (0044, FIG.3A).
This enables uniform heat distribution between the left side and the right side with respect to centerline 70 of rotation of trajectory 50 of laser beam 7 whereby stable welding with a uniform penetration depth is implemented (0111).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the distally emitted laser beams 33 that move with the tip of the feed wire of Bruck to rotate about the central axis in order to achieve uniform heat distribution that results in a stable welding of uniform penetration depth as taught in Matsuoka.
Regarding claim 2, Bruck in view of  Yuan in further view of Matsuoka teaches the laser processing head as defined in claim 1, the first contact point and the second contact point form part of a preheating system integrated with and encased within the laser processing head, wherein the portion of the electrode wire is in electrical contact with both the first contact point and the second contact point within the laser processing head (Both first contact point 4 and second contact point 8 are integrated and encased within the welding torch, Yuan (FIG.2) and Bruck discloses a laser processing head wherein the filler wire is fed in along a central axis through the laser processing head and wherein the filler wire is electrically pre-heated, Bruck(0027, FIG.1), thus, the first contact point and the second contact point form part of a preheating system integrated within the laser processing head)
Regarding claim 3, Bruck in view of Yuan in further view of Matsuoka teaches the laser processing head as defined in claim 1, wherein the focal point corresponds to a location at which the electrode wire contacts the workpiece (the distally emitted laser beams 33 are focused to the tip of the feed wire 36 contacting the substrate 52, Bruck (0017, FIG.1)).  
Regarding claim 7, Bruck in view of Yuan in further view of Matsuoka teaches that the laser processing head as defined in claim 1, wherein the coaxial laser head is configured to scan the one or more laser beams about the one or more focal points as a hollow coned-shaped beam (the coaxial laser head is configured to scan laser beam with annular or semi- annular distribution and shape at the tip of the fed wire contacting the substrate, Bruck (0017, 0020 and FIG.2)).  
Regarding claim 8, Bruck in view of Yuan in further view of Matsuoka teaches that the laser processing head as defined in claim 1, wherein the coaxial laser head is configured to scan the one or more laser beams in a continuous pattern (the coaxial laser head can be configured to scan a continuous or pulse laser beam patterns, Bruck (0027)).
Regarding claim 9, Bruck in view of  Yuan in further view of Matsuoka teaches that the laser processing head as defined in claim 1, wherein the coaxial laser head is configured to: split a lasing beam of the one or more lasing beams into two or more beams; and focus the two or more beams toward the focal point (the coaxial laser head is configured to subdivide a laser beam into multiple beams and  focusing them in  to the tip of the feed wire 36 contacting the substrate 52, Bruck (0017, 0020, FIG.6)).  
Regarding claim 10, Bruck in view of  Yuan in further view of Matsuoka teaches that the laser processing head as defined in claim 1, wherein the coaxial laser head is configured to create one of a plurality of heating profiles at the focal point by moving the laser power about the focal point in one or more of a plurality of patterns (heat profile is varied between the right side and the left side with respect to weld centerline 70 of weld bead 60  when moving the laser in a helical pattern 50 , Matsuoka (0102, FIG.6)).  
Regarding claim 11, Bruck in view of Yuan in further view of Matsuoka teaches that the laser processing head as defined in claim 10, wherein the plurality of patterns comprise a circle, an ellipse, a zigzag, a figure-8, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof (the laser processing head 20a produces laser beams with annular intensity distribution emitted at the distal end, Bruck (0017)).  
Regarding claim 12, Bruck in view of Yuan in further view of Matsuoka teaches that the laser processing head as defined in claim 1, wherein the processing head is configured to perform an additive manufacturing operation using the electrode wire (the laser processing head 20a is configured to melt filler metal onto a substrate for welding, cladding, and additive fabrication, Bruck (0003)).  
Regarding claim 13, Bruck discloses a method to perform an additive manufacturing, welding or cladding process (a method of melt filler metal onto a substrate for welding, cladding, and additive fabrication, (0003)), the method comprising: generating, at a power source, a current to flow through an electrode wire advancing through a laser processing head to heat the electrode wire (electrically pre-heating the filler wire fed coaxially through a central axis 38 into the laser energy conducting element, (0027, FIG.1)); generating, at a laser source within the laser processing head, one or more laser beams, the one or more laser beams collectively having lasing power sufficient to at least partially melt the electrode wire (generating, at laser emitter 40 within the laser processing head 20a  distally emitted laser beams 33 having the power to melt feed wire 36 to form melt pool 54, (0017, FIG.1)); and focusing, by the laser source and through one or more lenses offset from a central axis extending through the laser processing head, the one or more laser beams at one or more focal points on a workpiece at which the electrode wire makes contact with the workpiece to at least partially melt the electrode wire (focusing laser beams 33 by the coaxial distal end 27 of the laser waveguide comprising lens 34 offset from central axis 38 at the tip of the feed wire 36 on substrate 52 to form melt pol 54, (0017, FIG.1)), the coaxial laser processing head 20a  is configured to move the distally emitted laser beams 33 with the tip of the feed wire as the feed wire 36 is fed through the waveguide along a central axis 38 and traverses over the substrate, (0016, 0017 and FIG.1), the central axis 38 is colinear with the feed wire 36, see FIG.1).
Further, Bruck teaches the feed wire 36 extends along a central axis 38 through the center of the laser waveguide (0017, FIG.1) and pre-heating the centrally extending feed wire electrically as it is fed into the laser energy conducting elements, (0027, FIG.1), this implicitly teaches: a first and second contact points must be connected to the pre-heating electrical power source along the central axis of the feed wire extending through the center of the laser processing head or laser waveguide.
Bruck does not explicitly show the first contact point or the second contact point connected to the power source is arranged along a central axis extending through the laser processing head.
However, it is common in the art of welding, as evidenced by Yuan here, wherein the welding wire w is extending along a central axis (FIG.2) to have first tip and the second tip arranged axially to the same axis (abstract, (0042) and shown in FIG.2) to supply electric current to the welding wire from the power source.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to arrange the first and a second contact points connected to the pre-heating electrical power source of Bruck to be arranged along the central axis of the feed wire extending through the center of the laser waveguide.
Bruck still does not explicitly teach the one or more laser beams are configured to rotate about the central axis.
However, Matsuoka that teaches a laser welding method (001), also teaches rotating laser beam 7 in a circular or helical pattern about a central axis 70 in the welding direction (0044, FIG.3A).
This enables uniform heat distribution between the left side and the right side with respect to centerline 70 of rotation of trajectory 50 of laser beam 7 whereby stable welding with a uniform penetration depth is implemented (0111).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the distally emitted laser beams 33 that move with the tip of the feed wire of Bruck to rotate about the central axis in order to achieve uniform heat distribution that results in a stable welding of uniform penetration depth as taught in Matsuoka.
Regarding claim 16, Bruck in view of  Yuan in further view of Matsuoka teaches the method as defined in claim 13, further comprising adjusting at least one of a lasing power level, a spot size of the lasing power, or a shape of the one or more laser beams to adjust a power profile of the laser power at the focal point (heat profile is varied between the right side and the left side with respect to weld centerline 70 of weld bead 60  when moving the laser in a helical pattern 50 , Matsuoka (0102, FIG.6)).  
Regarding claim 17, Bruck discloses a laser welding system (a laser beam to melt filler metal onto a substrate for welding, (0003)), comprising: a wire feeder to drive an electrode wire to a laser processing head (a wire feed device 39 to drive  a filler feed wire 3 through the hollow center of the waveguide 22,( 0017, FIG.1)), one or more power sources configured to: generate a current to flow through the electrode wire between the first contact point and the second contact point to heat a portion of the electrode wire within the laser processing head (electrically pre-heating the filler wire fed coaxially through a central axis 38 into the laser energy conducting element, (0027, FIG.1)) and provide power to the electrode wire to create an arc between the electrode wire and the workpiece (laser beams 33 provide laser power to melt the feed wire 36 on the substrate , (0017, FIG.7)); a laser source configured to generate one or more laser beams having lasing power sufficient to at least partially melt the electrode wire (laser emitter 40 configured to generate distally emitted laser beams 33 having the power to melt feed wire 36 to form melt pool 54, (0017, FIG.1)); and a coaxial laser head of the laser processing head configured to focus the one or more laser beams through one or more lenses offset from the central axis to  one or more focal points on the workpiece to at least partially melt the electrode wire (a coaxial distal end 27 of the laser waveguide comprising lens 34 configured to focus laser beams 33 offset from central axis 38 at the tip of the feed wire 36 on substrate 52 to form melt pol 54, (0017, FIG.1)), (the distally emitted laser beams 33 move with the tip of the feed wire as the feed wire 36 is fed through the waveguide along a central axis 38 and traverses over the substrate, (0016, 0017 and FIG.1), the central axis 38 is colinear with the feed wire 36, see FIG.1).
Further, Bruck teaches the feed wire 36 extends along a central axis 38 through the center of the laser waveguide (0017, FIG.1) and pre-heating the centrally extending feed wire electrically as it is fed into the laser energy conducting elements, (0027, FIG.1), this implicitly teaches: a first and second contact points must be connected to the pre-heating electrical power source along the central axis and encased within the laser processing head of the feed wire extending through the center of the laser processing head or laser waveguide.
Bruck does not explicitly show the first contact point or the second contact point connected to the power source is arranged along a central axis and encased within the laser processing head extending through the laser processing head.
However, it is common in the art of welding, as evidenced by Yuan here, wherein the welding wire w is extending along a central axis (FIG.2) to have first tip and the second tip arranged axially to the same axis (abstract, (0042) and shown in FIG.2) to supply electric current to the welding wire from the power source.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to arrange the first and a second contact points connected to the pre-heating electrical power source of Bruck to be arranged along the central axis of the feed wire extending through the center of the laser waveguide.
Bruck still does not explicitly teach the one or more laser beams are configured to rotate about the central axis.
However, Matsuoka that teaches a laser welding method (001), also teaches rotating laser beam 7 in a circular or helical pattern about a central axis 70 in the welding direction (0044, FIG.3A).
This enables uniform heat distribution between the left side and the right side with respect to centerline 70 of rotation of trajectory 50 of laser beam 7 whereby stable welding with a uniform penetration depth is implemented (0111).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the distally emitted laser beams 33 that move with the tip of the feed wire of Bruck to rotate about the central axis in order to achieve uniform heat distribution that results in a stable welding of uniform penetration depth as taught in Matsuoka.
Regarding claim 18, Bruck in view of Yuan in further view of Matsuoka teaches the laser welding system as defined in claim 17, further comprising a wire heater configured to heat the electrode wire at a location before or after the first and second contact points along a wire feed path of the electrode wire (electrically pre-heating the filler wire fed coaxially through a central axis 38 into the laser energy conducting element, Bruck (0027, FIG.1)).  
Regarding claim 19, Bruck in view of Yuan in further view of Matsuoka teaches the laser welding system as defined in claim 17, further comprising a controller configured to selectively heat the electrode wire at a location before or after the first and second contact points along a wire feed path of the filler wire (electrically pre-heating the filler wire fed coaxially through a central axis 38 into the laser energy conducting element, Bruck (0027, FIG.1)).  
Regarding claim 20, Bruck in view of  Yuan in further view of Matsuoka teaches the laser welding system as defined in claim 17, wherein the laser source is configured to select a shape of the spot of lasing power or distribution of lasing power at the workpiece to correspond to one of a plurality of heat profiles (heat profile is varied between the right side and the left side with respect to weld centerline 70 of weld bead 60  when moving the laser in a helical pattern 50 , Matsuoka (0102, FIG.6)).  
Regarding claim 21, Bruck in view of Yuan in further view of Matsuoka teaches the laser welding system as defined in claim 17, wherein the laser source comprises an optical device configured to focus the lasing power comprising one of a beam splitter, a mirror, an optical fiber, a lens, and a diffraction grating (the laser welding system comprises lens 34 to focus distally emoted laser beams to the tip of feed wire 36 and substrate 52, Bruck (0017, FIG.1)).  
Claim(s) 4 – 6, 14 – 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck evidenced by Yuan in view of Matsuoka in further view of Stol (US 4580026 A), herein after called Stol.
Regarding claim 4, Bruck in view of Yuan in further view of Matsuoka teaches the laser processing head as defined in claim 1 wherein the pre- heated wire 36 fed by the wire feed device 39 is controlled by controller 49, Bruck (0017, FIG.1).
Bruck in view of Yuan in further view of Matsuoka do not explicitly teach the controller configured to control a level of current flowing through the electrode wire between the first and second contact points to adjust a level of heating in the portion of the electrode wire.
However, Stol that teaches the preheating of an electrode wire for a laser welding technique (FIG. 3B), also teaches a computerized wire preheating controller "C", Stol, FIG.5, configured to control the level of current flowing through the electrode wire between the first and second contact points to adjust a level of heating in the electrode wire (current level is controlled via line (85), Stol, FIG. 5)).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to have the controller 49 to control level of current flowing through the electrode wire between the first and second contact points in order to adjust a level of heating in the portion of the fed wire as it is fed through the laser processing head.
Regarding claim 5, Bruck in view of  Yuan in further view of Matsuoka modified by Stol teaches the laser processing head as defined in claim 4, wherein the controller is further configured to receive a current measurement from a sensor (current sensor(s), Stol, FIG. 5) in a current feedback loop (current feedback line (85), Stol FIG. 5) and to control the level of current based on the current feedback loop (the computerized wire preheating controller "C" is capable of setting the current to level required, Stol, (31).  
 Regarding claim 6, Bruck in view of  Yuan in further view of Matsuoka modified by Stol teaches the laser processing head as defined in claim 1, wherein the power source comprises a controller (computerized wire preheating controller "C", Stol, FIG. 5) configured to: receive a voltage measurement between the first and second contact points from a sensor in a voltage feedback loop (for known the current level of a power source, voltage data can easily be found using ohms law) vial feedback line (85), FIG.5); and control the level of voltage based on the voltage feedback loop (regulates the application of preheating power to the wire, Stol, (31)).  
Regarding claim 14, Bruck in view of Yuan in further view of Matsuoka teaches method as defined in claim 13 wherein the pre- heated wire 36 fed by the wire feed device 39 is controlled by controller 49, Bruck (0017, FIG.1).
Bruck evidenced by Yuan in view of Matsuoka do not explicitly teach further comprising controlling, by the controller, a level of current flowing through the electrode wire to adjust a level of heating in the portion of the electrode wire in response to a voltage feedback signal.
However, Stol that teaches the preheating of an electrode wire for a laser welding technique (FIG. 3B), also teaches a computerized wire preheating controller "C", Stol, FIG.5, configured to control the level of current flowing through the electrode wire between the first and second contact points to adjust a level of heating in the electrode wire (current level is controlled via current feedback line (85) and for known the current level of a power source, voltage data can easily be found using ohms law) vial feedback line (85), FIG.5), Stol, FIG. 5)).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to have the controller 49 to control level of current flowing through the electrode wire between the first and second contact points in order to adjust a level of heating in the portion of the fed wire as it is fed through the laser processing head.
Regarding claim 15, Bruck in view of Yuan in further view of Matsuoka modified by Stol teaches the method as defined in claim 13, further comprising adjusting, by the power source, a heat value of the electrode wire based on a deposition rate of the electrode wire (the controlling method further comprises adjust the preheating current in response to a change in the wire feed rate, particularly, a reduction in the wire feed rate (WFR) via feedback line 87, Stol (FIG.5))
Regarding claim 22, Bruck in view of  Yuan in further view of Matsuoka modified by Stol teaches the laser welding system as defined in claim 17, further comprising an arc clamp module coupled to the first contact point and the second contact point (controller “C ”coupled to current and wire feed rate data feedback lines (85, 87) and to upper contact tip (15), lower contact tip (17), Stol (FIG.5)), the arc clamp module configured to: provide a feedback signal to the controller associated with a voltage or a current at the first contact point and the second contact point (current and wire feed rate data feedback lines (85, 87) to controller “c’, Stol , FIGS); and redirect at least a part of the current to flow through the arc clamp module in response to a control signal from the controller based on the feedback signa (the computerized controller "C" is capable of redirecting and setting the current to level required based on the feedback signal of lines (85, 87), Stol, (31, FIG.5)).
Response to Arguments
Applicant’s arguments regarding the obviousness rejections made under 35 U.S.C. 103 in the Final Rejection dated 03/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761